DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation/Claim Objection Warning
Applicant is advised that should claims 4-12 be found allowable, claims 13-18 (or vice versa) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
Applicant is advised that should claim 13 be found allowable, claims 18-19 (or vice versa) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 4, 13 and 19, the claims respectively recite i) a chemical formula C2H4-R-C(O)OH, and ii) a chemical formula C2nH4n+2On+1. In the instances of i), the claims fail to define the metes and bounds of ‘R’ such that the chemical formula is rendered indefinite i.e. it is not clear what chemical groups are or are not included, if R could be a direct bond or not, etc. In the instances of ii) the claims fail to define the metes and bounds of ‘n’ such that the chemical formula is rendered indefinite, i.e. it is not clear what values/integers are encompassed by ‘n’. This includes claims 5-8 as they depend from claim 4, claims 14-18 as they depend from claim 13, and claim 20 as it depends from claim 19.
Regarding claims 5 and 14, the recitation of “wherein the ethylene glycol monomer includes ethylene glycol” renders the claim indefinite. The claim fails to specify if by’ includes ethylene glycol’ the recitation means monoethylene glycol (or means ‘ethylene glycol wherein n is 1’) or is merely failing to further limit. The use of the term ‘ethylene glycol’ for both generic (n over a range) and specific (n=1) structural meanings within the claim renders said claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US PGPub 2005/0233145).
Abe teaches heat-accumulative material, suitable for use in a plurality of heat-accumulative applications including heat transfer device parts, etc. ([0032]; [0052]-[0053]; [0099]; [0141]). Abe teaches the material comprises a polymer or oligomer having, as a main constituent, units having a polyether main chain and a side chain (abstract), the material represented by units of formula (1) or formula (2) ([0034]-[0037]; [0059]-[0067]). Abe further teaches the material has a melting point of from 0 to 100°C ([0038]; [0069]), a latent heat of 70 J/g or more and 200 J/g or less ([0038]; [0073]), and a 5 wt% loss temperature of 240°C or more ( [0040]; [0077]).
Abe further teaches the heat-accumulating material in the form of a multi-layer laminate ([0109]), which may be laminated onto a base ([0111]), which may be brought into a hot or cold space ([0118]), and teaches molded articles as parts used within building materials, residential goods, automobile parts, electric/electronic appliances and heat transfer devices ([0141]).


Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (US PGPub 2014/0043754).
	Regarding claims 1-3 and 9-10, Hartmann teaches use of functional polymeric phase change materials ([0094]-[0095]) having a phase change temperature range of between 10 and 100°C and a latent heat of from about 100 to about 400 J/g ([0098]). Hartmann teaches the materials comprise hydrophilic and/or hydrophobic long chain containing side chain monomers ([0101]; Table), and may contain other crystallizable sections including fatty acid radicals, etc. ([0102]-[0106]). Hartmann teaches the phase change materials are suitable for use as thermal management materials ([0081]-[0082]).
	Hartman further teaches structures and application for thermal management and heat dissipation ([0254]) wherein the PCM is in the form of  film, coating, tape, etc. ([0255]) and is applied as a thermal management layer within an electrical component ([0256]-[0258]; FIG 3-6). Hartman teaches tapes placed on the substrate which are up to 20 meters thick, typically from about 0.1 to about 200 mm ([0259]).
	Regarding claims 11 and 12, Hartmann teaches the articles set forth above and teaches the noted melting temperature and latent heat ranges.  While Hartmann does specify the thermal stability parameter of the functional polymeric phase change materials, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767